Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-6, 8-15 are being allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/22 has been entered.
 
Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Moretto et al. (US 20160314064 A1) teaches Described herein are systems and methods of identifying and classifying performance bottlenecks for web applications. Such systems and methods use classification and analysis of performance testing data and data instrumentation via arithmetic and/or machine learning. Data is integrated from different sources including system data, historical and real time sources. Performance variations are analyzed as load changes and the impact of these variations on different sectors of the Application stack are analyzed. Bottlenecks are identified and classified based on the sector in the software stack and recommendations for optimization of an Application under Test are presented to address the bottlenecks are presented.
Brown et al. () teaches describe a methodology for identifying and characterizing dynamic dependencies between system components in distributed application environments such as e-commerce systems. The methodology relies on active perturbation of the system to identify dependencies and the use of statistical modeling to compute dependency strengths. Unlike more traditional passive techniques, our active approach requires little initial knowledge of the implementation details of the system and has the potential to provide greater coverage and more direct evidence of causality for the dependencies it identifies. We experimentally demonstrate the efficacy of our approach by applying it to a prototypical e-commerce system based on the TPC-W web commerce benchmark, for which the active approach correctly identifies and characterizes 41 of 42 true dependencies out of a potential space of 140 dependencies. Finally, we con- sider how the dependencies computed by our approach can be used to simplify and guide the task of root-cause analysis, an important part of problem determination.
Lei et al. (US 20150020076 A1) teaches Inducing perturbation by varying a supply amount of the resource type in the system and measuring performance of the software entity at multiple variation levels of the supply amount of the resource type in the system. A model may be built that characterizes a relationship between the measured performance and the variation levels. The model may be applied to detect the resource bottleneck. The model may be also applied for capacity planning.
The combination Moretto et al. and Brown et al. and Lei et al. fail to disclose “A method of determining system problems within a defined controlled environment having at least part of the environment linked with a virtual infrastructure, the system problems being associated with treatment of a query instigated, in use, by a user, the method comprising: determining one or more nodes associated with the treatment of the query, wherein a node is an occurrence of at least one of a virtual machine, or a software program; generating one or more stimuli associated with the treatment of the query wherein at least one or each of the one or more stimuli is configured to perturb one or more resources within the system; measuring data at each or at least one of the one or more nodes relating to the resources to determine the effect of the each or at least one stimuli at each or at least one of the one or more nodes; pairing the one or more nodes or more nodes in one or more groups of two or more nodes, wherein each group has an identified correlation in the measured data; transforming the correlation into a causal relationships where the cause is a measuring device directly measuring the stimulated resource and the consequences are other correlated measuring devices; generating a list of causal relationships; and combining different causal relationships into a causal model so that a chain of causal propagations can be built, wherein the stimuli comprise at least one of a negative resource stimulus, a positive resource stimulus, and a positive load stimulus” as recited in the independent claims.
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitations of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        5/20/22

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        5/23/2022